 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
10   JOHN E. MITCHELL,                             Case No. 1:16-cv-01148-DAD-EPG (PC)
11                   Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                   MOTION FOR ISSUANCE OF
12         v.                                      SUBPOENAS DUCES TECUM, WITHOUT
                                                   PREJUDICE
13   CRM M.S. ROBICHEAUX,
                                                   (ECF NO. 99)
14                  Defendant.
15
16
17          John E. Mitchell (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18   action filed pursuant to 42 U.S.C. § 1983.
19          On February 4, 2019, Plaintiff filed a motion for the issuance of subpoenas duces tecum
20   “for personal appearance and[/]or production of documents, electronically stored information,
21   and things at trial or hearing….” (ECF No. 99).
22          Plaintiff’s motion will be denied without prejudice. First, Plaintiff does not identify
23   with specificity the documents and information he is seeking. Second, Plaintiff failed to
24   provide the name of the entity or entities he believes should be subpoenaed. Third, Plaintiff
25   failed to make a showing that the requested documents and electronically stored information is
26   only available through a third party. (See ECF No. 98, pgs. 3-4).
27          If Plaintiff chooses to re-file his motion, he should include all of the above-listed
28   information.

                                                      1
 1          As to Plaintiff’s request to subpoena witnesses for trial, Plaintiff should wait until he
 2   has compiled his entire list of witnesses that need to be subpoenaed, and then file his request.
 3   Moreover, Plaintiff should file his request closer to the deadline of April 8, 2020, so as to
 4   preserve both his and the Court’s resources. For example, the case may settle, in which case
 5   there will be no need for Plaintiff to request that the Court issue the subpoenas, or the trial may
 6   be continued, in which case the Court would need to re-issue the subpoenas it already issued.
 7          Accordingly, based on the foregoing, it is HEREBY ORDERED that Plaintiff’s motion
 8   for the issuance of subpoenas duces tecum is DENIED without prejudice.
 9
     IT IS SO ORDERED.
10
11
        Dated:     February 6, 2019                             /s/
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
